DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 1, 3-5, 7 and 9-10 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-5, 7 and 9-10 is the inclusion of the claimed limitations that: the connecting part container being splittable at a splitting line splitting the connecting part container and splitting the insertion hole; a first rubber ring being disposed within the connecting part container and blocking off the insertion hole in a liquid-tight state; and the first rubber ring being held sandwiched between split walls forming the insertion hole, wherein one of an engaging protrusion and an engaging concavity is formed on an inner surface of the split walls forming the insertion hole, and one of an engagement concavity engaging with the engaging protrusion and an engagement protrusion engaging with the engaging concavity is provided on an outer surface of the first rubber ring facing the inner surface of the split walls. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837